Citation Nr: 1046831	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to August 
2000.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional St. Petersburg, 
Florida (the RO).  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  
In September 2010, the Veteran testified at a hearing before the 
Board at the RO which was chaired by the undersigned.

After the September 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  Therefore, the 
Board may adjudicate the appeal taking into account this new 
evidence without first remanded it to the RO.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of 
record shows that the Veteran has suffered from a cervical spine 
disorder continuously since her service.

2.  The preponderance of the competent and credible evidence of 
record shows that the Veteran has suffered from a lumbar spine 
disorder continuously since her service.

3.  The preponderance of the competent and credible evidence of 
record shows that the Veteran has suffered from hemorrhoids 
continuously since her service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  A lumbar spine disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Given the fully 
favorable decision contained herein, the Board finds that 
discussion of the VCAA notice provided to the Veteran is 
unnecessary, since any deficiency in the timing or content of 
such notice would constitute harmless error.  To whatever extent 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because she will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.  


Service connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If a disorder noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2010).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current disorder to the period of service.  
38 C.F.R. § 3.303(d) (2010).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Regarding the Veteran's lay statements, the Board acknowledges 
that the Veteran is competent to give evidence about what she has 
experienced; for example, she is competent to report that she 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Discussion

Because these claims involve application of identical law to 
parallel facts, for the sake of economy, the Board will discuss 
them together.  

The Veteran and her representative contend that the claimant had 
a cervical spine disorder, lumbar spine disorder and hemorrhoids 
in-service and ever since that time.  See the Veteran's January 
2007 notice of disagreement and September 2007 substantive appeal 
as well as the September 2010 VA hearing transcript at pages 10, 
13, 18, 27, 28 and 29.  It is also requested that the Veteran be 
afforded the benefit of the doubt. 

Concerning Hickson element (1), medical evidence of a current 
disability it is uncontroverted that the Veteran has been 
diagnosed with a cervical spine disorder, lumbar spine disorder, 
and hemorrhoids.  Specifically, the Veteran has been diagnosed 
with degenerative spondylosis of the lumbosacral spine, 
degenerative disc disease of the lumbosacral spine at L4-5 and 
L5-S1, degenerative joint disease and degenerative disc disease 
of the cervical spine, and external hemorrhoids.  See e.g., the 
August 2006 VA examination report and a private treatment record 
from A.T.P., M.D. dated in December 2000.  Accordingly, Hickson 
element (1) is demonstrated with respect to all of the Veteran's 
claims.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Veteran's service 
treatment records reflect in-service complaints of and treatment 
for neck and back pain.  See service treatment records dated in 
April 1999 and May 1999.  

While the Veteran's service treatment records are devoid of 
complaints of or treatment for hemorrhoids during her service, 
the Veteran testified that she suffered from pain, itching, and 
persistent bleeding during her service.  As noted above, the 
Veteran is competent and credible to testify to these matters 
because they are observable by a lay person.  See Davidson, 
Buchanan, Jandreau, Charles and Layno, all supra.  Moreover, the 
Board observes that the Veteran's in-service Military 
Occupational Specialty (MOS) was a nurse; an occupation in which 
she is currently employed and which medical training adds further 
credibility to her claims.

In light of the Veteran's service treatment records reflecting 
in-service treatment for neck and back pain and her testimony 
concerning and hemorrhoids, the Board concludes that Hickson 
element (2) has been demonstrated with respect to all three 
claims.  

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability, there is no medical nexus opinion concerning 
the Veteran's claims.  The August 2006 VA examiner provided 
inadequate nexus opinions concerning the Veteran's cervical and 
lumbar spine disorder claims.  Specifically, the VA examiner 
opined that since there was no medical evidence of a cervical 
and/or lumbar spine disability between her service and the August 
2006 VA examination, no opinion could be rendered concerning 
either claim without resort to mere speculation.  It is well 
established, that medical opinions that are speculative, general, 
or inconclusive in nature do not provide a sufficient basis upon 
which to support a claim and are of little probative value.  See 
generally Obert v. Brown, 5 Vet. App. 30, 33 (1993), Warren v. 
Brown, 6 Vet. App. 4, 6 (1993), Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992), Morris v. West, 13 Vet. App. 94, 97 (1999), 
Bloom v. West, 12 Vet. App. 185, 186-87 (1999), Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); see also 38 C.F.R. § 
3.102 (reasonable doubt does not include resort to speculation or 
remote possibility).  

However, the lack of medical nexus evidence is not fatal to the 
Veteran's claims.  As noted above, if a disorder noted during 
service is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (2010).  

With the above criteria in mind, the Board concludes that the 
medical and other evidence of record reflects that the Veteran 
has suffered from her disorders since her service.  Crucially, 
the Veteran has submitted private treatment records from A.P.M., 
M.D. which reflect treatment for neck pain, low back pain, and 
external hemorrhoids within four months of her separation from 
service.  See private treatment records from A.P.M., M.D. dated 
in September 2000 and December 2000.  These private treatment 
records were submitted by the Veteran subsequent to the August 
2006 VA examination, and thus, were unavailable for review by the 
VA examiner.  

As noted above, the Veteran has consistently contended that her 
claimed disorders on appeal herein have been continuously present 
since her service.  See the Veteran's January 2007 notice of 
disagreement and September 2007 substantive appeal as well as the 
September 2010 VA hearing transcript at pages 10, 13, 18, 27, 28 
and 29.  

In summary, the evidence, both positive and negative, is at least 
in equipoise.  Under such circumstances, and granting the Veteran 
the benefit of any doubt in this matter, the Board concludes that 
the preponderance of the weight of the 


	(CONTINUED ON NEXT PAGE)




evidence supports grants of service connection for a cervical 
spine disorder, a lumbar spine disorder, and hemorrhoids due to 
continuity of symptomatology.  38 U.S.C.A. §§ 5107, 1110; 
38 C.F.R. § 3.102, 3.303(b) (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cervical spine disorder is granted.

Service connection for a lumbar spine disorder is granted.

Service connection for hemorrhoids is granted.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


